Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 32, filed on 08/07/2020, have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/21/2020, 03/29/2021, 05/07/2021, 08/03/2021,  and 02/03/2022 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 08/07/2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3, 6,  and 16  are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 depends on claim 2, which recites “a symbol encoded frame” in line 3.  Claim 3 recites “the frame” in line 2 and “the encoded frame” in line 3.  It is unclear whether these three frames are same or different.   

Claim 6 lacks sufficient antecedent basis “the data connection”  in line 2.  

Claim 16 depends on claim 1, which recites “generating, by the primary node, a symbol stream” in line 4.  Claim 16 recites “generating, by the further primary node, a symbol stream” in line 4.  However, it recites “within the symbol stream” in line 7.  It is unclear whether this symbol stream is generated by the primary node or the further primary node.  

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,  6-8, 14-15, 20-22, 24-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue, Jr. (USPat: 5,995,512, hereinafter referred to as Pogue) in view of Kloos et al. (USPub: 2004/0120303, hereinafter referred to as Kloos). 

Regarding claim 1, Pogue discloses 
a method of clock synchronization, comprising:
generating, by a primary node, a clock sync symbol based on an output of a reference clock of the primary node (FIG. 1, col. 25, lines 33-34, wherein the master controller generates a reference a clock); 
generating, by the primary node, a symbol stream for transmission over a connection to a secondary node (col. 7, line 63 to col. 8, line 7, wherein the master controller generates the timing information); and 
inserting, by the primary node, within the symbol stream for transmission to the secondary node (col. 4, lines 22-25, wherein the sync symbol is inserted in the timing data sent by the master controller).

the clock sync symbol is at any arbitrary symbol location (para. 65, lines 10-12, wherein the sync symbols are located any symbol position). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claim 2, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein inserting the clock sync symbol at any arbitrary symbol location within the symbol stream comprises inserting the clock sync symbol between any two consecutive data symbols of a symbol encoded frame (Pogue’s FIG. 6 and Kloo’ para. 65, lines 10-12, where the frame has 256 symbols with N5 to M being the data symbols and the sync symbol is placed any location within the frame. It means that the sync symbol is placed between two consecutive data symbols).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method 

Regarding claim 3, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein the clock sync symbol is inserted between any two consecutive symbols of the frame without recalculating an error-detecting code of the encoded frame (Pogue’s FIG. 7 and col. 14, lines 34-35, wherein the CRC symbol (i.e., the error-detecting code is for the control block only), the insertion of the sync symbol in the data portion does not affect the CRC calculation for the header).
. It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claim 4, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein inserting the clock sync symbol at any arbitrary symbol location within the symbol stream further comprises inserting a further clock sync symbol at a symbol location adjacent to a start of a symbol encoded frame or adjacent to an end of the symbol encoded frame (Pogue’s col. 14, lines 2-4, wherein SYNC symbol is placed adjacent to the start of the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claim 6, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
receiving, by the secondary node, the symbol stream from the data connection (Pogue’s FIG. 1 and col. 7, line 63 to col. 8, wherein the other nodes receives the time information from the master controller);
extracting, by the secondary node, the clock sync symbol from the symbol stream  (Pogue’s col. 14, lines 53-54, wherein the IC of the node obtains the time information, i.e., to extract the sync information); 
synchronizing, by the secondary node, a local clock of the secondary node to the reference clock of the primary node based on the extracted clock sync symbol (Pogue’s col. 4, lines 19-25 and lines 45-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated 

Regarding claim 7, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein synchronizing the local clock of the secondary node with the reference clock of the primary node comprises: 
generating a sync pulse  (Pogue’s col. 17, lines 18-20);
determining a phase error between the sync pulse and a clock pulse of the local clock (Pogue’s col. 4, lines 33-34 and lines 45-51); and
adjusting a phase of a next clock pulse of the local clock based on the determined phase error (Pogue’s col 15, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claim 8, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein generating the sync pulse comprises adjusting a phase of the sync pulse based on a transmit latency associated with the data connection (Pogue’s col. 4, lines 57-59, wherein the propagation delay is the transmit latency).


Regarding claim 14, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
generating, by the primary node, a plurality of symbol streams for transmission over a plurality of data connections to a plurality of respective secondary nodes (Pogue’s col 5, lines 59-53 and col. 7, line 63 to col. 8, line 7, wherein the master controller generates the timing information); and 
inserting, by the primary node, the clock sync symbol at an any arbitrary symbol location within each symbol stream for transmission to each secondary node (Pogue’s col. 4, lines 22-25 and Kloos’ para. 65, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claim 15, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein the local time counter of the local clock is synchronized to have a clock tick accuracy in a range of zero to ten clock ticks of a reference time counter of the reference clock (Pogue’s col. 4, lines 19-25 and lines 45-51, when the local clock is synchronized, it means two clocks are same). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Regarding claims 20-22, they are substantially the same as claims 1-2 and 4, except claims 20-22 are in a system claim format. Pogue discloses the primary node has a processor which controls the node operation and a transmitter engine for communication  (col. 11, lines 41-44 and col. 5, lines 21-23). Because the same reasoning applies, claims 20-22 are rejected under the same reasoning as claims 1-2 and 4. 

Regarding claims 24-26, they are substantially the same as claims 6-8, except claims 20-22 are in a system claim format. Pogue discloses the secondary node has a processor which controls the node operation and a receiver engine for communication  (col. 11, lines 41-44 and col. 5, lines 21-23). Because the same 

Regarding claim 32, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein the transmit engine is a modified physical coding sublayer (PCS) transmit engine and the receive engine is a modified PCS receive engine (Kloos’ para. 49, lines 10-11 and para. 69, lines 5-7, wherein the software running on a processor to do the encoding is the PCS in the transmit engine and the software running on a processor to do the decoding is the PCS in the receive engine).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kloos’ method into Pogue’s invention. One of ordinary skill in the art would have been motivated for “improved audio quality, receiver control operation or data reception for the received data packet transmitted in a time-varying channel” (para. 38, lines 9-11).

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Kloos as applied to claim 1 above, and further in view of Inukai et al. (USPub: 2009/0034654, hereinafter referred to as Inukai). 

Regarding claim 5, Pogue and Kloos disclose everything as applied above. Pogue and Kloos do not explicitly disclose suppressing transmission of another control 
suppressing transmission of another control symbol within the symbol stream to insert the clock sync symbol at the symbol location (para. 90, lines 9-11, wherein replacing with a sync symbol means to suppress a symbol and to insert with a sync symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Inukai’s method into Pogue and Kloos’ invention. One of ordinary skill in the art would have been motivated to “allow[s] dynamic reconfiguration of multiplexer parameters without loss of data” (para. 22, lines 3-4).

Regarding claim 23, it is substantially the same as claim 5, except claim 8 is in a system claim format. Because the same reasoning applies, claim 23 is rejected under the same reasoning as claim 5.

Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Kloos as applied to claim 8 above, and further in view of Gao et al. (USPub: 2017/0208558, hereinafter referred to as Gao). 

Regarding claim 9, Pogue and Kloos disclose everything as applied above. Pogue and Kloos further disclose
wherein the clock sync symbol encodes time information based on an output of the reference clock (Pogue’s col. 25, lines 33-34).
Although Pogue and Kloos disclose everything as applied above, Pogue and Kloos do not explicitly disclose wherein synchronizing the local clock of the secondary node to the reference clock of the primary node comprises adjusting a local time counter based on the time information encoded in the clock sync symbol.  However, this concept is well known in the art as disclosed by Gao. In the same field of endeavor, Gao discloses 
wherein synchronizing the local clock of the secondary node to the reference clock of the primary node comprises adjusting a local time counter based on the time information encoded in the clock sync symbol (para. 36, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gao’s method into Pogue and Kloos’ invention. One of ordinary skill in the art would have been motivated to “achieve highly precise time synchronization between wireless devices in a software approach independent of hardware” (para. 5, lines 4-6).

Regarding claim 10, Pogue, Kloos and Gao disclose everything as applied above. Pogue, Kloos and Gao further disclose
wherein adjusting the local time counter of the local clock comprises adding or skipping one or more clock ticks to the local time counter (Gao’s para. 88, lines 6-10).


Regarding claims 27-28, they are substantially the same as claims 9-10, except claims 27-28 are in a system claim format.  Because the same reasoning applies, claims 27-28 are rejected under the same reasoning as claims 9-10. 

Claims 11-13 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Kloos and Gao as applied to claim 9 above, and further in view of Tran et al. (USPub: 2018/0069650, hereinafter referred to as Tran). 

Regarding claim 11, Pogue, Kloos and Gao disclose everything as applied above. Pogue, Kloos and Gao do not explicitly disclose wherein the time information includes a reference timestamp and wherein adjusting the local time counter of the local clock comprises overwriting the local time counter with the reference timestamp.  However, this concept is well known in the art as disclosed by Tran. In the same field of endeavor, Tran discloses 
wherein the time information includes a reference timestamp and wherein adjusting the local time counter of the local clock comprises overwriting the local time counter with the reference timestamp (para. 162, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tran’s method into Pogue, Kloos and Gao’s invention. One of ordinary skill in the art would have been motivated for “synchronization among all stations that are associated with the same access point” (para. 172, lines 5-6).

Regarding claim 12, Pogue, Kloos, Gao and Tran disclose everything as applied above. Pogue, Kloos, Gao and Tran further disclose
adjusting the local time counter based on the reference timestamp and a transmit latency associated with the data connection (Tran’s para. 162, lines 24-28 and Pogue’s col. 4, lines 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tran’s method into Pogue, Kloos and Gao’s invention. One of ordinary skill in the art would have been motivated for “synchronization among all stations that are associated with the same access point” (para. 172, lines 5-6).

Regarding claim 13, Pogue, Kloos, Gao and Tran disclose everything as applied above. Pogue, Kloos, Gao and Tran further disclose
wherein the clock sync symbol is at least one of a 64/66 bit encoded symbol and an 8/10 bit encoded symbol (Tran’s para. 186, lines 4-5 and Pogue’s col. 19, lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tran’s method into Pogue, Kloos and Gao’s invention. One of ordinary skill in the art would have been motivated for “synchronization among all stations that are associated with the same access point” (para. 172, lines 5-6).

Regarding claims 29-31, they are substantially the same as claims 11-13, except claims 29-31 are in a system claim format. Because the same reasoning applies, claims 29-31 are rejected under the same reasoning as claims 11-13. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Kloos as applied to claim 1 above, and further in view of  Pietilainen (USPub: 2015/0222413, hereinafter referred to as Pietilainen). 

Regarding claim 16, Pogue and Kloos disclose everything as applied above. Pogue and Kloos do not explicitly disclose the method comprising a further primary node.  However, this concept is well known in the art as disclosed by Pietilainen. In the same field of endeavor, Pietilainen discloses the method comprising a further primary node (para. 24, wherein the network comprises more than more than one primary node.  For example, node 110 is a further primary node).  

Pogue, Kloos and Pietilainen disclose everything as applied above. Pogue, Kloos and Pietilainen further disclose 
generating, by a further primary node, a further clock sync symbol based on an output of a reference clock of the further primary node (Pietilainen’s para. 24 and Pogue’s FIG. 1, col. 25, lines 33-34);
generating, by the further primary node, a symbol stream for transmission over a data connection (Pietilainen’s para. 24 and Pogue’s col. 7, line 63 to col. 8, line 7); and 
inserting, by the further primary node, the further clock sync symbol at any arbitrary symbol location within the symbol stream during transmission over the data connection (Pietilainen’s para. 24, Pogue’s col. 4, lines 22-25 and Kloos’ para. 65, lines 10-12). 

Regarding claim 17, Pogue, Kloos and Pietilainen disclose everything as applied above. Pogue, Kloos and Pietilainen further disclose 
receiving, by the secondary node, the clock sync symbol from the primary node and the further clock sync symbol from the further primary node (Pogue’s FIG. 1 and col. 7, line 63 to col. 8 and Pietilainen’s para. 24); and 
synchronizing, by the secondary node, a local clock of the secondary node using one of the clock sync symbol and the further clock sync symbol that is selected based on preconfigured priorities of the primary node and the at least one further primary node (Pietilainen’s para. 32, lines 2-8, wherein the node synchronizes to the master clock is based on the priority selection).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Pietilaineni’s method into Pogue and Kloos’ invention. One of ordinary skill in the art would have been motivated that “the first synchronization island and the second synchronization island are synchronized to different master clocks” (para. 22, lines 3-4). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Kloos as applied to claim 1 above, and further in view of  Munger et al. (USPub: 2018/0115529, hereinafter referred to as Munger). 

Regarding claim 18, Pogue and Kloos disclose everything as applied above. Pogue and Kloos do not explicitly disclose waiting, by the primary node, for an acknowledgment of the clock sync symbol from the secondary node during a 
waiting, by the primary node, for an acknowledgment of the clock sync symbol from the secondary node during a compatibility mode (para. 160, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Munger’s method into Pogue and Kloos’ invention. One of ordinary skill in the art would have been motivated to “provide[s] a high degree of communications redundancy, with improved immunity from denial-of-service attacks and traffic monitoring” (para. 117, lines 12-14).
Pogue, Kloos and Munger disclose everything as applied above. Pogue, Kloos and Munger further disclose 
continuing to generate and insert clock sync symbols into symbol streams transmitted over the data connection to the secondary node only in response to receiving the acknowledgment of the clock sync symbol (Pogue’s col. 4, lines 22-25 and Munger’s para. 160, lines 14-16).

Regarding claim 19, Pogue, Kloos and Munger disclose everything as applied above. Pogue, Kloos and Munger further disclose 
measuring a transmit latency associated with the data connection based on a delay between transmitting the clock sync symbol over the data connection and receiving the acknowledgment from the secondary node (Pogue’s col. 4, lines 57-59 and Munger’s para. 160, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Munger’s method into Pogue and Kloos’ invention. One of ordinary skill in the art would have been motivated to “provide[s] a high degree of communications redundancy, with improved immunity from denial-of-service attacks and traffic monitoring” (para. 117, lines 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419